DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is rejected because it is unclear how a 3D ultrasound volume can be created with only one 2D image (e.g. at least one) as now claimed.  Claim 11 appears to have the same issue.  Examiner suggests amending the claim to clarify that the 3D ultrasound volume image is created from a plurality of the at least one 2D ultrasound images.  
Claim 6 is rejected because it is unclear if at least one of a volume, height, length and width measurements are the measurements previously set forth in Claim 1.  Examiner notes that “measurements” in claim 6 is missing an article to determine proper antecedent basis.  Claim 13 appears to have a similar issue.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0078231 to Butani et al. “Butani” in view of U.S. Publication No. 2006/0074287 to Neumann et al. “Neumann” and U.S. Patent No. 7,289,227 to Smetak et al. “Smetak”.  
With respect to Claims 1, 8 and 11-12, Butani discloses a tissue imaging system and method (Abstract) comprising an x-ray subsystem (e.g. cabinet x-ray system) (Figs. 1-4 and corresponding descriptions).  Butani explains that the x-ray cabinet system includes an x-ray chamber (e.g. inside of cabinet) housing an x-ray source, detector (e.g. digital flat panel detector), specimen platform and door (Paragraphs [0026], [0047], [0055], [0059] and [0061]).  Examiner notes that the x-ray source and detector appear to be diametrically opposed in Fig. 1 for example.  Butani discloses wherein the cabinet x-ray system acquires multiple images (e.g. both 2-D and tomosynthesis images; Paragraph [0002], [0027]) such that multiple images are reconstructed into a 3D volume (Paragraphs [0048] and [0066]-[0067]).  Butani discloses wherein the system includes a controller or computer for controlling the collection of data from the detector and controls a swing arm to articulate the x-ray source (Paragraph [0063]).  Such disclosures are considered to read on the claimed limitations of the x-ray analysis processor for generating a 3D image of the extracted specimen and a processor for measurement and analysis in its broadest reasonable interpretation.  
However, does not expressly disclose wherein the imaging system is a multi-modal system including an ultrasound subsystem as claimed.  It follows, Butani does not disclose a processor with an image fusion generator to fuse the multi-modal images as claimed.  
Neumann teaches from within a similar field of endeavor with respect to x-ray imaging systems and methods (Abstract) particularly with respect to x-ray tomosynthesis systems where the x-ray subsystem is configured to acquire 3D x-ray tomosynthesis data (Paragraph [0053]) and is complemented by an ultrasound imaging system including a probe with a tracker system (e.g. position and orientation sensors) and a processing means to process the ultrasound data to generate 3D images (Paragraphs [0011]-[0015] and [0049]).  Examiner notes that the ultrasound system would have a beamformer in order to acquire the images as described by Neumann.  Neumann also teaches where the multi-modal imaging system includes a processing means to fuse the x-ray and ultrasound images (Paragraphs [0052], [0058]; Claim 30).  
Accordingly, one skilled in the art would have been motivated to modify the x-ray tomosynthesis system and method as described by Butani to include a multi-modal imaging means and processing system to fuse the multi-modal images as described by Neumann in order to enhance the diagnosis of the subject.  Examiner notes that the additional, ultrasound image data would provide additional detail to complement the x-ray image and requires nothing more than combining prior art element according known techniques to yield predictable results (MPEP 2143).  
Returning to the ultrasound subsystem, while Neumann discloses an optical tracking system (Paragraph [0049, Neumann does not depict the particulars of the tracking system namely an IR camera as claimed.  
Smetak teaches from within a similar field of endeavor with respect to tracking ultrasound probes (Abstract) where the tracking system includes a camera system to acquire 3D positional information of the probe (Column 16, Line 50-Column 17, Line 55).  
Accordingly, one skilled in the art would have been motivated to have modified the optical tracking system described by Butani and Neumann with Smetak’s 3D tracking system in order to enhance the position determination.  Alternatively, such a modification merely involves a simple substitution of one known ultrasound probe tracking system for another to yield predictable results and/or combining prior art elements according to know techniques to yield predictable results (MPEP 2143).  

As for the contoured portion of claim 8, Examiner notes that a suspected tumor or lesion that is identified in an image, biopsied and imaged again, would be considered a “contoured” structure of an area of interest in its broadest reasonable interpretation.  This interpretation is evidenced by U.S. Publication No. 2018/0214086 to Park et al. which discloses “The lesion has a size and a contour within each of the medical images” (Abstract).  

As for Claim 13, Examiner notes that the image(s) of the suspected tumor or lesion processed by the imaging computer as described above would relate to a volume, height, length and width of the contoured structure in its broadest reasonable interpretation.  
With respect to Claim 14, Examiner notes that differences (if any) between the imaged targets would be visible once the volumes are combined as described above.  

Claims 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butani, Neumann and Smetak as applied to claim 1 above, and further in view of U.S. Publication No. 2020/0352531 to Smith et al. “Smith”. 
With respect to Claims 2 and 9, Butani, Neumann and Smetak disclose a combined x-ray tomosynthesis and ultrasound imaging system as described above.  Examiner notes that Butani’s x-ray system may be rotated in its broadest reasonable interpretation.    
Nonetheless, Smith teaches from within a similar field of endeavor with respect to x-ray tomosynthesis systems and methods where the x-ray components are configured to rotate 360 degrees about the target (Paragraph [0036]; Figs. 1A-B).  
Accordingly, one skilled in the art would have been motivated to have modified the x-ray tomosynthesis system as described by Butani, Neumann and Smetak to be configured to rotate 360 degrees as described by Smith in order to obtain images at any desired angle.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Regarding Claim 3, Examiner notes that a suspected tumor or lesion that is identified in an image, biopsied and imaged again, would be considered a “contoured” structure of an area of interest in its broadest reasonable interpretation.  This interpretation is evidenced by U.S. Publication No. 2018/0214086 to Park et al. which discloses “The lesion has a size and a contour within each of the medical images” (Abstract).  
As for Claim 4, Examiner notes that the modified image fusion generator as described above (e.g. including the contours) would read on the claimed limitation in its broadest reasonable interpretation.  
With respect to Claims 5 and 10, Examiner notes that the modified system as described above would generate the 3D volume of the extracted specimen in its broadest reasonable interpretation.  
As for Claim 6, Examiner notes that the image(s) of the suspected tumor or lesion processed by the imaging computer as described above would relate to a volume, height, length and width of the contoured structure in its broadest reasonable interpretation.  
With respect to Claim 7, Examiner notes that differences (if any) between the imaged targets would be visible once the volumes are combined as described above.  

Claims 6-7 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Butani, Neumann, Smetak and Smith as applied to claim 5 above, and further in view of U.S. Publication No. 2018/0214086 to Park et al. Park.  
As for Claim 6, Examiner notes that the image(s) of the suspected tumor or lesion processed by the imaging computer as described by Butani, Neumann, Smetak and Smith above would have a volume, height, length and width of the contoured structure in its broadest reasonable interpretation.  However, it is not clear if the system provides a measure of these attributes.  
Park teaches from within a similar field of endeavor with respect to medical imaging of a lesion where the lesion has a size and a contour within the medical image (Abstract).  Park also discloses generating tumor volumes (Paragraph [0021]).  Examiner notes that the measured “size” of the object would include a height, width and length in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motived to have modified the imaging system described by Butani, Neumann and Smetak, particularly the processing means to include the processing capability of measuring object attributes (e.g. size, volume) within any medical image obtained by the system as described by Park in order to evaluate characteristics of the imaged object.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claim 7, Examiner notes that differences (if any) between the imaged targets would be visible once the volumes are combined as described above.  

Claims 13-14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Butani, Neumann and Smetak as applied to claim 12 above, and further in view of U.S. Publication No. 2018/0214086 to Park et al. Park.  
As for Claim 6 and 13, Examiner notes that the image(s) of the suspected tumor or lesion processed by the imaging computer as described by Butani, Neumann and Smetak above would have a volume, height, length and width of the contoured structure in its broadest reasonable interpretation.  However, it is not clear if the system provides a measure of these attributes.  
Park teaches from within a similar field of endeavor with respect to medical imaging of a lesion where the lesion has a size and a contour within the medical image (Abstract).  Park also discloses generating tumor volumes (Paragraph [0021]).  Examiner notes that the measured “size” of the object would include a height, width and length in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motived to have modified the imaging system described by Butani, Neumann and Smetak, particularly the processing means to include the processing capability of measuring object attributes (e.g. size, volume) within any medical image obtained by the system as described by Park in order to evaluate characteristics of the imaged object.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 7and 14, Examiner notes that differences (if any) between the imaged targets would be visible once the volumes are combined as described above.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793